Gilchrist, J.
This is an action on the case for debauching the plaintiff’s servant, by which tortious act he was deprived of her services.
The first question presented is, whether the relation of master and servant existed, as alleged in the writ, at the time when the wrongful act, resulting in the consequential damage to the plaintiff, is proved to have been committed ; for, if so, the action may be maintained without reference to the fact that it was dissolved soon after-wards, and before the more appreciable tokens of the inability of the servant to render efficient service became *427manifest, and before the physical suffering and infirmity occasioned by the act complained of ceased, or could have caused her to become a burden upon the hospitality of her master. The law, in such cases of tort, will presume a consequential damage to some extent, and the jury are permitted, upon the evidence, to find sufficient damages to make the remedy an effectual one, with reference to the real object at which the proceeding is aimed. It is of no consequence, therefore, if the young woman in this ease left the plaintiff’s service and protection soon after the act of the defendant which caused her subsequent suffering and .sickness, if there was evidence to justify the jury in finding that she was in his service for the purpose of sustaining this action, when the act was committed. 2 Greenl. Ev. 572.
It is perfectly well settled by the authorities that the right which the plaintiff has, in cases like the present, to maintain his action, is founded upon the actual relation of master to the party most immediately injured, and that this relation must be proved; but it is also well settled that the relation need not be very strict, or one that exacts a very burdensome service. If the plaintiff was the parent, or stood in the place of a parent to the supposed servant, and she was accustomed actually to render services at his request, although no reward or term of apprenticeship had been arranged, and although she was of age and might have removed her situation at her own will, it is considered that enough is proved to establish the relation for the purposes of such an action as the present. Nor is it considered to be dissolved by a temporary absence, nor against the wishes of the master, while an intention remains of returning to his house. 3 Bl. Com. 142, note 14; 2 Greenl. Ev., secs. 572, 573.
In this case the plaintiff was the cousin of the young woman, Priscilla floitt, and she had lived in his house more than two years, and since the death of her father. *428That house was treated and considered by her as her home. She lived there, it would seem, without reckoning for her board, and served as occasion required in the family. Although she had formed the purpose of going to the house of Chase, in Massachusetts, there is no evidence whatever of her having acquired a home at any other place than at the plaintiff’s residence. She formed in fact a part of his family,- owing and rendering the services incident to the relation of dependence which she clearly held towards its head. It is not easy to distinguish this case in principle from that class of cases in which it has been held that an adopted child, a niece, or a daughter, residing in the family of the plaintiff, and performing even slight acts of service, was his servant, so far as to be entitled to his protection, and to enable him to maintain an action of this nature. Edmondson v. Mackell, 22 T. R. 4; Irwin v. Dearman, 11 E. 23.
The fact that she was on a visit at Crouch’s, when the injurious act was done, does not impair the plaintiff’s relation as the head of a family, of which, notwithstanding the temporary absence, she continued to form a part. Carr v. Clarke, 2 Chit. R. 260.
We think, therefore, that the evidence on this point was such as justified the jury in finding the verdict, so far as it depended upon proof of the relation of master and servant, necessary to sustain this action.
The next question relates to the evidence that was admitted -to enhance the damages. It was proved that the defendant had addressed the servant in the way of marriage, and had induced her to believe that he would enter into that connection with her; that when she discovered her condition, while she was in Hopkinton, she came home, with the expectation that he would perform his engagement in season to protect her from further disgrace; that when she arrived at Smith’s inn, in Haverhill, she first learned that in her absence the defendant *429Bad been married to another, and that her disappointment occasioned a premature birth, and the serious consequences to her health that sometimes attend such events.
In Tullidge v. Wade, 3 Wils. 18, it was said by one of the justices that giving the promise of marriage in evidence was improper in an action of trespass for an injury like the present, and the reason seemed to be, that for the breach of sueh a promise an action might be maintained by the woman herself. But the case sustains the idea, that, upon the article of damages, the jury might consider the insult done to the plaintiff^ whose hospitality had been abused by the defendant, and whose confidence, in the honorable pretences with which he Had addressed the daughter, had been betrayed. The same is the doctrine of Dodd v. Norris, 3 Camp. N. P. 519, in which Lord Mlenborough held that so much might be shown, but that the plaintiff could not be permitted to recover damages for the defendant’s broach of promise to her daughter.
Professor G-reenleaf adopts the general proposition that in these cases the plaintiff may show the terms on which the defendant visited his house, and that he was paying his addresses upon the promise or with the intention of marriage. 2 Greenl. Ev., sec. 579.
We may, therefore, conclude that the letter containing the evidence of the professions with which the defendant was addressing the young woman as early as May, 1844, was properly admitted.
The testimony of the physician, that the sudden and intense agitation of the mind of the patient, by disappointment, might have occasioned the premature labor which took place, and the protracted sickness, had a tendency, perhaps, to show that the violation of the defendant’s promise went to aggravate the evils which resulted from the act directly complained of; but that was matter of argument from facts, clearly admissible on other grounds.
.She herself testified that she came to Haverhill with *430expectations that were disappointed by the intelligence (whether true or false) which she there received. This does not necessarily implicate the defendant beyond the effects of the seduction proved, for the case does not show that he broke his promise of marriage, or gave just ground for the grief which brought on the consequences which have been adverted to.
The. plaintiff’s case was, that the defendant debauched his servant, and that her services were thereby lost. To support his ease he may prove all the facts that resulted from the act — the pregnancy and its actual consequences. In this ease, the grief and disappointment of the servant whether occasioned by the defendant or not, is immaterial, and did not appear), modified the train of those consequences, and, instead of one form of misery and disaster, another followed, whether greater or less as it respected the plaintiff, the jury were the judges.
The effect of the evidence was to show, not that the defendant had occasioned the premature labor and its consequences, by afflicting the girl with grief and disappointment for his broken vow, but simply to show that, as one of the actual incidents of pregnancy, her system was so exposed that a rumor of an event was sufficient to produce the disastrous effects that were described, and did produce them.
We are unable to see any sufficient objection to the evidence admitted, or to the directions given by the court to the jury in relation to it. It is hardly necessary to say that exemplary damages maybe given in this action, since such damages are the end for which it is ordinarily brought. The actual loss sustained by the plaintiff', through the diminished ability of his daughter, relative or ward, to yield him personal service, as well as the servile position of the supposed servant herself in the family of her protectoras ordinarily scarcely more than a mere fiction. It is one of those cases in which an action devised for one *431purpose has been found to serve a different one by the aid of the discretion which courts have assumed in instructing the jury, and the readiness of the jury to render substantial justice by their verdict, where the forms of law imposed by the instructions of the court admit of its doing so.

Judgment on the verdict.